— Judgment affirmed, with costs. Memorandum: Respondents and their predecessors for many years have enjoyed peaceable possession of the filled-in land lying between the road, known as Schnackel Drive, and the present shoreline. That being true, respondents need not prove title to maintain this action founded on trespass. The appellants show no better title, and their trespass cannot be justified upon the weakness of respondents’ title. (Beardslee v. New Berlin Light & Power Co., 207 N. Y. 34.) While we hold that respondents may main*1012tain this action in trespass, we do not pass upon or determine the rights of the parties in the disputed area. We also find that the evidence amply sustains respondents’ claim to a prescriptive right to the small portion of appellants’ lot No. 16 used as a means of ingress and egress to their garage and thus appellants should be enjoined from interfering therewith. All concur. (Appeal from a judgment for plaintiffs in an injunction action.) Present — Taylor, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.